COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                   MEMORANDUM ORDER

Appellate case name:     Nai (“Jack”) Wang and Wang Investment Houston Partnership v. Jose
                         Gonzalez, All American Demolition, LLC, and Nelson Equipment,
                         Ltd.

Appellate case number:   01-11-00434-CV

Trial court case number: 2009-26214

Trial court:             295th District Court, Harris County, Texas


       On January 29, 2013, Appellees Jose Gonzalez and All American Demolition, LLC filed
a motion for rehearing. It is ordered that responses of Appellants Nai (“Jack”) Wang and Wang
Investment Houston Partnership and Appellee Nelson Equipment, Ltd., if any, are due Monday,
February 11, 2013.

       It is so ORDERED.


Judge’s signature:/s/ Evelyn V. Keyes
                    Acting individually    Acting for the Court


Date: January 31, 2013